Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8, 10-15, 17-29 are allowable. The restriction requirement  between Species A-E, as set forth in the Office action mailed on March 26, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 26, 2021 is fully withdrawn.  Claims 13-15 and 17-19 directed to Species C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 13-15 and 17-19 are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis on March 11, 2022.

The application has been amended as follows: 
In the claims:
Please rejoin claims 13-15 and 17-19.


Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
Claims 6-8, 10-15, 17-29 are allowed.
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 6, 13, 20 and 25 with particular attention to the limitations the second electrophoresis obtaining a plurality of bands of the 
	The closest prior art of record is considered to be: 
•	Sato et al. (JP 2014145680A) (provided in Applicant’s IDS of May 7, 2021) (references herein made with respect to English Machine Translation); 
•	N. Savory, et al., Two-dimensional electrophoresis-based selection of aptamers against unidentified protein in a tissue sample, Analytical Letts, vol. 46, pp. 2954-2963 (2013); 
•	Y. Liu, et al. DNase-Mediated Single-Cycle Selection of Aptamers for Proteins Blotted on a Membrane, Anal. Chem., vol. 84, no. 18, pp. 7603–7606 (2012); 
•	Z. Novakova, et al., Separation of nuclear protein complexes by blue native polyacrylamide gel electrophoresis, Electrophoresis, vol. 27, pp. 1277-1287 (2006);
Sato et al. (JP 2014145680A) discloses a method of separating a target substance-receptor complex and a free receptor (para. [0001]). Sato teaches 
Savory discloses identifying oligonucleotides from library comprising a mouse liver tissue extract was first subjected to a fully automated 2DE system. The separated proteins were transferred to a nitrocellulose membrane and incubated with a DNA library. Protein spots bound to aptamers were assessed using blotting assays, and a single spot was excised to collect library oligonucleotides that were bound to the target protein spot (p. 2956, second paragraph). Savory fails to teach the second electrophoresis obtaining a plurality of bands of the candidate molecules on the gel, into which at least one of band of the plurality of bands obtained by the first electrophoresis is separated by the second electrophoresis or the second electrophoresis obtaining at least one band on the gel containing on of the candidate molecules, which is broader that at least one band of the plurality of bands obtained by the first electrophoresis and 
	Liu teaches target proteins are electrophoretically separated from a crude protein extract and blotted onto a polyvinylidene fluoride (PVDF) membrane and incubated in a well with a ssDNA library containing ∼10 copies each of 1015 random DNA sequences.The target− membrane is then removed from the unbound ssDNA and the matrix−membrane. The target-membrane is then treated with DNase I. The unbound and weakly bound sequences are removed while the strongly bound DNA sequences remain on the membrane. To identify the selected aptamers, the remaining sequences bound to the target are PCR amplified cloned, and sequenced (Fig. 1).
Novakova teaches improved separation of native nuclear protein complexes using 2-D colorless native/blue native PAGE (CN-/BN-PAGE) (Abstract). 
	Finally, none of the references alone or in combination teach the second electrophoresis obtaining a plurality of bands of the candidate molecules on the gel, into which at least one of band of the plurality of bands obtained by the first electrophoresis is separated by the second electrophoresis and determining the following candidate molecules contained in the at least one band of the second electrophoresis as the molecular probe as the molecular probe that captures the target compound, wherein an electrophoresis method used for the first 
The prior art whether taken individually or in combination would not disclose all of the cumulative limitations of claims 6, 13, 20 and 25. Claims 7, 8, 10-12 depend from claim 6, claims 14, 15, 17-19 depend from claim 13, claims 21-24 depend from claim 20, and claims 26-29 depend from claim 25 and are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699